Citation Nr: 1430777	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar spine spondylosis with spurring (low back disability), rated as 20 percent disabling from June 22, 2007, as 100 percent disabling from January 7, 2008, as 20 percent disabling from June 1, 2008, and as 40 percent disabling from July 7, 2009.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing is of record.

In September 2010, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  

The Veteran claims that higher disability ratings are warranted for his service-connected low back disability.  The claims file reflects that he was last afforded a VA examination to assess the severity of his disability in November 2010.  Thereafter, in January 2011, the Veteran reported that his low back now affected his bladder and bowel functioning and that he had to lay down for at least two hours daily due to increased back pain.  He essentially claimed that his low back symptomatology had worsened.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Regarding the claim of service connection for a cervical spine disorder, the Board finds that the November 2010 VA examination report is inadequate for adjudication purposes.  In the examination report, the examiner determined that the Veteran's cervical spine degenerative disc disease had its onset in 2007, after the Veteran's separation from service.  The examiner also opined that there is no medical nexus in causation or aggravation to the lumbar spine condition.  Reiterating this conclusion, the examiner stated that the Veteran's cervical spine disorder was not caused by or a result of his lumbar spine disability or injury because there is no medical nexus.  The Board finds these opinions to be flawed because the examiner did not provide any rationale to support these conclusions.  Moreover, the examiner's opinions do not take into account the Veteran's competent lay statements as to the onset and continuity of his symptomatology.  Given these deficiencies, the Veteran must be afforded a VA examination so that an adequate medical opinion can be obtained regarding the etiology of his cervical spine disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is adequate).  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should undertake appropriate development to any outstanding records pertinent to the Veteran's claims.  

2.  Then, the Veteran should be scheduled for a VA examination by a physician with appropriate expertise to determine the current degree of severity and manifestations of his low back disability and to determine the nature and etiology of all disorders of his cervical spine.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the physician.  Any indicated studies should be performed. 

The AOJ should ensure that the physician provides all information required for rating purposes.  

Additionally, the physician should be requested to provide an opinion, consistent with sound medical principles, with respect to each cervical spine disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or otherwise related to service, to include an in-service injury.  

With respect to each cervical spine disorder that the physician determines is not related to the Veteran's active service, the physician should provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or aggravated (permanently worsened) by the Veteran's service-connected low back disability.  

The rationale for all opinions expressed must be provided.  If any required opinion cannot be provided, the physician should explain why.  In particular, if an opinion cannot be made without resort to speculation, the physician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ also should undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

